DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 9, 14, and 15 are objected to because of the following informalities:
Claim 3, line 1: Add a comma after “claim 1”.
Claim 9, line 3: Change “TMA” to “trimethyl aluminum (TMA)”.
Claim 14, line 2: Change “TMA” to “trimethyl aluminum (TMA)”.
Claim 15 is objected to for depending from claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10: This claim requires the step of performing a germanium desorption treatment on the oxide layer to reduce a ratio of germanium oxide to silicon oxide in the oxide layer.  The originally filed application discloses a germanium oxide desorption step, but not a germanium desorption step.  Because the germanium desorption step is not supported by the originally filed disclosure, claim 10 is rejected for failing to meet the written description requirement.
Claims 11-15 are rejected for depending from rejected base claim 10.
Regarding claim 16: This claim requires forming a layer of semiconductor alloy of a first semiconductor material and a second semiconductor material on a substrate; oxidizing a surface portion of the layer of semiconductor alloy; 19treating the oxidized portion of the layer of semiconductor alloy with trimethyl aluminum (TMA); nitridating the oxidized portion of the layer of semiconductor alloy; and after nitridating the oxidized portion of the layer of semiconductor alloy, forming a metal gate structure over the oxidized portion of the layer of semiconductor alloy.  The specification defines an alloy of silicon and germanium.  However, numerous other semiconductor alloys exist, and these alloys are not disclosed.  Because claim 16 encompasses embodiments which are not supported by the originally filed disclosure, claim 16 is rejected for failing to meet the written description requirement.
Claims 17-20 are rejected for depending from rejected base claim 16. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,629,749 [hereinafter “the ’749 patent”] in view of Bao, U.S. Pat. Pub. No. 2018/0211885. 
Regarding claim 1: Claim 6 of the ’749 patent, which depends from claim 5 of the ’749 patent, which depends from claim 1 of the ’749 patent, discloses a method comprising: forming a channel region on a substrate (claim 1, line 2); oxidizing a surface layer of the channel region layer to form an interfacial layer comprising silicon oxide and germanium oxide (claim 1, lines 3-5); nitridating the interfacial layer (claim 5, lines 2-3; claim 6, lines 1-3); and forming a gate electrode over the nitridated interfacial layer (claim 1, lines 11-13).  Claim 6 of the ’749 patent does not disclose forming a silicon germanium layer on a substrate; oxidizing a surface layer of the silicon germanium layer to form an interfacial layer comprising silicon oxide and germanium oxide.  Claim 6 also does not disclose that the gate electrode is a metal gate structure.
Bao, directed to treating a silicon germanium oxide interfacial layer to remove germanium, discloses forming a silicon germanium layer on a substrate; oxidizing a surface layer of the silicon germanium layer to form an interfacial layer comprising silicon oxide and germanium oxide.  Bao specification ¶¶ 81, 86-88.  Bao also discloses later forming a metal gate structure over the treated interfacial layer.  Id. ¶ 99.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Bao silicon germanium formation and oxidizing steps, as well as the Bao metal gate structure, in claim 6 of the ’749 patent because Bao discloses how to make a silicon-germanium oxide interfacial layer and because the Bao metal gate structure is a suitable gate structure for its intended purpose.
Regarding claim 8, which depends from claim 1: Claim 6 of the ’749 patent discloses performing a trimethyl aluminum (TMA) treatment on the interfacial layer before nitridating the interfacial layer (claim 6, lines 1-3).
Regarding claim 16: Claim 6 of the ’749 patent, which depends from claim 5 of the ’749 patent, which depends from claim 1 of the ’749 patent, discloses a method comprising: forming a channel region on a substrate (claim 1, line 2); forming an interfacial layer on the channel region, the interfacial region comprising silicon oxide and germanium oxide (claim 1, lines 3-5); 19treating the interfacial layer with trimethyl aluminum (TMA) (claim 1, lines 6-7); nitridating the interfacial layer (claim 5, lines 2-3; claim 6, lines 1-3); and after nitridating the interfacial layer, forming a gate electrode over the interfacial layer (claim 1, lines 11-13; claim 5, lines 2-3; claim 6, lines 1-3).  Claim 6 of the ’749 patent does not disclose forming a layer of semiconductor alloy of a first semiconductor material and a second semiconductor material on a substrate; oxidizing a surface portion of the layer of semiconductor alloy; 19treating the oxidized portion of the layer of semiconductor alloy with trimethyl aluminum (TMA); nitridating the oxidized portion of the layer of semiconductor alloy; and after nitridating the oxidized portion of the layer of semiconductor alloy, forming a metal gate structure over the oxidized portion of the layer of semiconductor alloy.
Bao, directed to treating a silicon germanium oxide interfacial layer to remove germanium, discloses forming a layer of semiconductor alloy of a first semiconductor material and a second semiconductor material on a substrate; oxidizing a surface portion of the layer of semiconductor alloy.  Bao specification ¶¶ 81, 86-88.  Bao also discloses later forming a metal gate structure over the treated interfacial layer.  Id. ¶ 99.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Bao silicon germanium/semiconductor alloy formation and oxidizing steps, as well as the Bao metal gate structure, in claim 6 of the ’749 patent because Bao discloses how to make a silicon-germanium oxide interfacial layer and because the Bao metal gate structure is a suitable gate structure for its intended purpose.  Once combined, the combination discloses forming a layer of semiconductor alloy of a first semiconductor material and a second semiconductor material on a substrate; oxidizing a surface portion of the layer of semiconductor alloy; 19treating the oxidized portion of the layer of semiconductor alloy with trimethyl aluminum (TMA); nitridating the oxidized portion of the layer of semiconductor alloy; and after nitridating the oxidized portion of the layer of semiconductor alloy, forming a metal gate structure over the oxidized portion of the layer of semiconductor alloy.
Claims 1-3, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ’749 patent in view of Bao. 
Regarding claim 1: Claim 15 of the ‘749 patent, which depends from claim 14 of the ’749 patent, which depends from claim 13 of the ’749 patent discloses a method comprising: forming a channel region on a substrate (claim 13, line 2); forming an interfacial layer on the channel region (claim 13, line 3); nitridating the interfacial layer (claim 14, line 2; claim 15, lines 1-3); and forming a gate electrode over the nitridated interfacial layer (claim 13, lines 6-11).  Claim 15 of the ’749 patent does not disclose forming a silicon germanium layer on a substrate; oxidizing a surface layer of the silicon germanium layer to form an interfacial layer comprising silicon oxide and germanium oxide.  Claim 15 of the ’749 patent does not disclose that the gate electrode is a metal gate structure.  
Bao, directed to treating a silicon germanium oxide interfacial layer to remove germanium, discloses forming a silicon germanium layer on a substrate; oxidizing a surface layer of the silicon germanium layer to form an interfacial layer comprising silicon oxide and germanium oxide.  Bao specification ¶¶ 81, 86-88.  Bao also discloses later forming a metal gate structure over the treated interfacial layer.  Id. ¶ 99.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Bao silicon germanium formation and oxidizing steps, as well as the Bao metal gate structure, in claim 15 of the ’749 patent because Bao discloses how to make a silicon-germanium oxide interfacial layer and because the Bao metal gate structure is a suitable gate structure for its intended purpose.
Regarding claim 2, which depends from claim 1: Claim 15 of the ’749 patent discloses the interfacial layer is nitridated using an NH3 plasma (claim 15, lines 1-2).
Regarding claim 3, which depends from claim 1: Claim 15 of the ’749 patent discloses that the interfacial layer is nitridated using an N2 plasma (claim 15, lines 1-3).
Regarding claim 5, which depends from claim 1: Claim 15 of the ’749 patent discloses that the interfacial layer is nitridated by performing an annealing process in a NH3 gas (claim 15, lines 1-3).
Regarding claim 7, which depends from claim 1: Claim 15 of the ‘’749 patent discloses performing an annealing process on the interfacial layer before nitridating the interfacial layer (see claim 13, lines 4-6; claim 14, lines 2-3).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’749 patent in view of Bao.
Regarding claim 10: Claim 12 of the ’749 patent, which depends from claim 1 of the ’749 patent, discloses a method comprising: forming a channel region on a substrate (claim 1, line 2), forming an oxide layer of silicon germanium on the channel region (claim 1, lines 3-5); performing a germanium desorption treatment on the oxide layer to reduce a ratio of germanium oxide to silicon oxide in the oxide layer (claim 1, lines 6-10); after performing the germanium desorption treatment, nitridating the oxide layer (claim 12, lines 2-3); and forming a gate electrode over the nitridated oxide layer (claim 1, lines 6-13, claim 12, lines 2-3).  Claim 12 of the ‘749 patent does not disclose epitaxially growing a silicon germanium layer on a substrate; performing an oxidation treatment to form an oxide layer of silicon germanium on the silicon germanium layer; and forming a metal gate structure over the nitridated oxide layer.  
Bao, directed to treating a silicon germanium oxide interfacial layer to remove germanium, discloses epitaxially growing a silicon germanium layer on a substrate; performing an oxidation treatment to form an oxide layer of silicon germanium on the silicon germanium layer.  Bao specification ¶¶ 49, 81, 86-88.  Bao also discloses later forming a metal gate structure over the treated interfacial layer.  Id. ¶ 99.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Bao silicon germanium formation and oxidizing steps, as well as the Bao metal gate structure, in claim 12 of the ’749 patent because Bao discloses how to make a silicon-germanium oxide interfacial layer and because the Bao metal gate structure is a suitable gate structure for its intended purpose.
Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’749 patent and Bao, and further in view of Cartier, U.S. Pat. Pub. No. 2007/0090471.
Regarding claim 17, which depends from claim 16:  The combination discloses after nitridating the oxidized portion of the layer of semiconductor alloy, forming a high-k dielectric layer over the oxidized portion of the layer of semiconductor alloy, but does not disclose that the high-k dielectric layer is a high-k silicate layer. 
Cartier discloses the use of a high-k silicate layer as a high-k dielectric layer.  Cartier specification, claim 5.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Cartier high-k silicate layer in place of the high-k dielectric layer because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 18, which depends from claim 16:  The combination discloses after nitridating the oxidized portion of the layer of semiconductor alloy, forming a high-k dielectric layer over the oxidized portion of the layer of semiconductor alloy, but does not disclose that the high-k dielectric layer is a high-k germanate layer. 
Cartier discloses the use of a high-k germanate layer as a high-k dielectric layer.  Cartier specification, claim 5.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Cartier high-k germanate layer in place of the high-k dielectric layer because the modification would have involved a selection of a known material based on its suitability for its intended use.

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer were filed and, for claims 10-20, if the Section 112(a) rejections were overcome.
Claims 4, 6, 9, 11-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and for claims 11-15, 19, and 20, if the Section 112(a) rejections were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
A number of references identify problems in transistor performance associated with oxidized interfacial surfaces on SiGe layers.  A solution to this problem is the reduction or removal of germanium or germanium oxide.  Bao, cited above, discloses similar steps, but uses a combination of hydrogen and HCl, Bao Abstract, instead of annealing, TMA, and nitridation.  Takenaka, U.S. Pat. Pub. No. 2014/0054726, discloses nitridation, but the process is conducted through a later-deposited layer, not directly on the interfacial oxide.  Because the claimed process is not found in the prior art, the following claims are allowable.
With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “the interfacial layer is nitridated using a plasma treatment performed for five seconds to thirty seconds”, in combination with the remaining limitations of the claim.
With regard to claim 6: The claim has been found allowable because the prior art of record does not disclose “the annealing process is performed at a temperature in a range from 300°C to 500°C”, in combination with the remaining limitations of the claim.
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “performing an annealing process on the interfacial layer; and 18after performing the annealing process, performing a TMA treatment on the interfacial layer, wherein the interfacial layer is nitridated after performing the TMA treatment”, in combination with the remaining limitations of the claim.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “the germanium [oxide] desorption treatment is a thermal annealing treatment”, in combination with the remaining limitations of the claim.
With regard to claims 12 and 13: The claims have been found allowable due to their dependency from claim 11 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “performing a TMA treatment on the oxide layer”, in combination with the remaining limitations of the claim.
With regard to claim 15: The claim has been found allowable due to its dependency from claim 14 above.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “nitridating the oxidized portion of the layer of semiconductor alloy is in-situ performed with treating the oxidized portion of the layer of semiconductor alloy with TMA”, in combination with the remaining limitations of the claim.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “treating the oxidized portion of the layer of semiconductor alloy with TMA is performed at a flow rate of a TMA precursor in a range from 200 sccm to 600 sccm”, in combination with the remaining limitations of the claim.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897